        Case 3:16-cv-00464-RAH-SRW Document 35 Filed 09/30/20 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                                EASTERN DIVISION

CLAUDE JEROME WILSON, II,                )
                                         )
        Petitioner,                      )
                                         )
              v.                         ) CASE NO.: 3:16-CV-464-RAH
                                         )
UNITED STATES OF AMERICA,                )
                                         )
        Respondent.                      )

                      MEMORANDUM OPINION AND ORDER

   I.      Introduction

        In 2009, Claude Jerome Wilson, II, (“Wilson”) was sentenced under the

Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e), based on his conviction

for felon in possession of a firearm, see 18 U.S.C. §§ 922(g)(1), and his three

qualifying prior convictions. See § 924(e) (imposing a fifteen-year mandatory

minimum sentence on any defendant “who violates 922(g) . . . and has three previous

convictions . . . for a violent felony or a serious drug offense, or both”). In 2015, the

Supreme Court held that the definition of “violent felony” in the ACCA’s residual

clause, see § 924(e)(2)(B), is unconstitutionally vague. Johnson v. United States, 576

U.S. 591, 606 (2015). In 2016, the Supreme Court held that Johnson is retroactively

applicable to cases on collateral review. Welch v. United States, 136 S. Ct. 1257,

1268 (2016). After Welch, Wilson filed this timely § 2255 motion seeking relief
     Case 3:16-cv-00464-RAH-SRW Document 35 Filed 09/30/20 Page 2 of 8




under Johnson on grounds that he no longer has three prior qualifying convictions

under the ACCA and, thus, is not eligible for an enhanced sentence. He moves the

court to grant his § 2255 motion, vacate his current sentence, and resentence him

without consideration of the ACCA.

      Before the Court is the Recommendation of the Magistrate Judge (Doc. 24)

recommending the denial of Wilson’s motion because he cannot show, as he must

under Beeman v. United States, 871 F.3d 1215 (11th Cir. 2017), that it is more likely

than not that his sentence on his § 922(g)(1) conviction was enhanced under the

ACCA’s residual clause in violation of Johnson. Wilson has filed an objection.

Based upon a de novo review of those portions of the Recommendation to which

Wilson objects, see 28 U.S.C. § 636(b)(1), the Court overrules Wilson’s objections,

adopts the Recommendation, and denies Wilson’s § 2255 motion.

      II.    DISCUSSION

      In Beeman, the Eleventh Circuit held that, “[t]o prove a Johnson claim, the

movant must show that — more likely than not — it was use of the residual clause

that led to the sentencing court’s enhancement of his sentence.” 871 F.3d at 1221–

22. “[I]f it is just as likely that the sentencing court relied on the elements or

enumerated offenses clause, solely or as an alternative basis for the enhancement,

then the movant has failed to show that his enhancement was due to use of the

residual clause.” Id. at 1222; see also generally United States v. Pickett, 916 F.3d


                                          2
     Case 3:16-cv-00464-RAH-SRW Document 35 Filed 09/30/20 Page 3 of 8




960, 963 (11th Cir. 2019) (explaining that Beeman “provided a precedential answer

to what a [Johnson] movant needed to show to succeed on a § 2255 motion”). A

Johnson movant’s burden is tied to “historical fact” — whether at the time of

sentencing the defendant was “sentenced solely per the residual clause.” Beeman,

871 F.3d at 1224 n.5. Hence, a decision rendered after sentencing “casts very little

light, if any, on the key question of historical fact.” Id.

      The Eleventh Circuit has explained that, under Beeman, “[t]o determine this

‘historical fact,’” the § 2255 court “look[s] first to the record” and, if the record is

not determinative, “to the case law at the time of sentencing.” Pickett, 916 F.3d at

963. “Sometimes the answer will be clear — ‘[s]ome sentencing records may contain

direct evidence: comments or findings by the sentencing judge indicating that the

residual clause was relied on and was essential.’” Id. (quoting Beeman, 871 F.3d at

1224 n.4). The court “might also look elsewhere in the record, to a PSI, for example,

to find ‘circumstantial evidence.’” Id. at 963–64.

      Here, the sentencing court found that Wilson had at least three qualifying prior

convictions under the ACCA. Although the record is silent as to which of Wilson’s

prior convictions qualified, in this § 2255 proceeding, the parties agree the

presentence report identified the following predicate convictions: (1) three 1981

Georgia convictions for burglary; (2) a 1996 Georgia conviction for escape; (3) a

1999 Georgia conviction for aggravated assault; and (4) a 1999 Georgia conviction


                                            3
     Case 3:16-cv-00464-RAH-SRW Document 35 Filed 09/30/20 Page 4 of 8




for robbery. Wilson argues that he has made the required showing under Beeman

because, at the time of his sentencing hearing, his prior Georgia convictions for

burglary only qualified as “violent felonies” under the now-void residual clause in §

924(e)(2)(B)(ii). The Magistrate Judge disagreed, concluding that the district court

made no express finding that Wilson’s Georgia burglary convictions qualified under

either the residual clause or the enumerated offenses clause. (Doc. 24, p. 8.) In the

Magistrate Judge’s words: “Because it is apparent that Wilson’s burglary

convictions were for generic burglaries (and therefore qualified as violent felonies

under the ACCA’s enumerated offenses clause), and Wilson fails to show that the

burglary convictions were found to be violent felonies based solely on the ACCA’s

residual clause, Wilson fails to meet his burden under Beeman.” (Id., p. 9.) The

Magistrate Judge also found that Wilson’s Georgia convictions for aggravated

assault and robbery also qualified as violent felonies for purposes of the ACCA.

      First, Wilson objects to the Magistrate Judge’s conclusion that he is not

entitled to relief on the merits of his Johnson claim. Specifically, he argues that, at

the time of his 2009 sentencing hearing, the three Georgia burglaries only qualified

as “violent felonies” under the residual clause.              As discussed in the

Recommendation, Wilson’s objection on this basis is foreclosed by United States v.

Gundy, 842 F.3d 1156 (11th Cir. 2016), which held that Georgia’s burglary statute

is “non-generic” because it both criminalizes generic burglary and is broader than


                                          4
     Case 3:16-cv-00464-RAH-SRW Document 35 Filed 09/30/20 Page 5 of 8




generic burglary. In Gundy, the Supreme Court held that Georgia’s non-generic

burglary statute is divisible, with alternative locational elements. Id. at 1166-68.

The Supreme Court further held that, if a limited class of documents, such as the

indictment, jury instructions, or plea agreement, show that the elements of a Georgia

conviction match generic burglary, the Georgia burglary conviction is properly

deemed a generic burglary, qualifying it as a violent felony under the ACCA’s

enumerated-offenses clause. Id. at 1168.

      In Wilson’s case, the sentencing court made no express finding that the

Georgia burglary convictions qualified under either the residual clause or the

enumerated offenses clause. The presentence report, which was relied upon at

sentencing without objection, sets forth the underlying facts of Wilson’s three

Georgia convictions; that is, his unlawful entry into three different commercial

properties in Thomaston, Georgia. Thus, it is clear Wilson was convicted of three

generic burglaries, i.e., offenses involving the “unlawful or unprivileged entry into,

or remaining in, a building or structure, with intent to commit a crime.” Taylor v.

United States, 495 U.S. 575, 599 (1990). See Gundy, 842 F.3d at 1164; Avery v.

United States, 819 F. App’x 749 (11th Cir. 2020) (per curiam) (unpublished)

(holding defendant’s prior Georgia conviction for burglary of a building housing a

business qualified as a violent felony under the ACCA’s enumerated offenses

clause).


                                           5
       Case 3:16-cv-00464-RAH-SRW Document 35 Filed 09/30/20 Page 6 of 8




         As support for its position that Wilson was convicted of generic burglaries,

the Government also submitted the indictment from the Georgia convictions in its

Response to the § 2255 Motion. (See Doc. 13-8.) The indictment provides that the

three burglary convictions were based on Wilson’s separate entries into three

different buildings housing businesses. Wilson objects to the Government’s reliance

on the Georgia indictment to establish that he was convicted of three separate

burglaries of a commercial building housing a business.                                   He argues that the

Government may not create new “historical facts” by submitting Shepard1

documents which it could have, but did not, submit at the sentencing hearing. (Doc.

30, p. 17.) It is arguable that, under certain circumstances, newly introduced

Shepard documents may not be considered for the first time in a §2255 proceeding.

See Tribue v. United States, 929 F.3d 1326 (11th Cir. 2019). The court, however,

need not resolve the question of whether it may look to the newly introduced

Shepard documents because the presentence report gave the sentencing court a

sufficient foundation to conclude that Wilson was convicted of three generic

burglaries.2 Even without considering the information presented in the Georgia


1
 Shepard v. United States, 544 U.S. 13 (2005) (authorizing a sentencing court to examine a limited class of
documents to determine whether the “necessarily admitted elements” to which the defendant pled guilty
corresponded to the elements of the offense).
2
 See Holifield v. United States, 2:16-cv-445-WKW-SRW, Doc. 28 at p. 7 of 19 (noting that, although defendant’s
objection on the threshold issue of historical fact was strong, it was unnecessary to resolve the post-Tribue question
because the “unobjected-to PSR statements gave the sentencing court a sufficient foundation to conclude that Mr.
Holifield was convicted of manslaughter.”). See also Holifield v. United States, No. 20-11782-G, 2020 WL
4743123 (11th Cir. Aug. 14, 2020) (unpublished) (denying the Certificate of Appealability, specifically referencing

                                                           6
       Case 3:16-cv-00464-RAH-SRW Document 35 Filed 09/30/20 Page 7 of 8




indictment, the sentencing court considered the presentence report which referenced

the burglaries of the three separate commercial properties.

        It is Wilson’s burden “to prove – that it was more likely than not – he in fact

was sentenced . . . under the residual clause.” Beeman, 871 F.3d at 1225. Under the

Beeman standard, Wilson fails to show that the burglary convictions were found to

be violent felonies based solely on the ACCA’s residual clause. Therefore, to the

extent the Magistrate Judge relies on the specific information in the presentence

report, this Court agrees with the Magistrate Judge that the three burglary

convictions, standing alone, authorize Wilson’s sentence under the ACCA.

        Wilson also objects on the basis that the aggravated assault and robbery

offenses occurred on the same occasion and arise out of a single incident.

Specifically, he argues that “one of these two convictions, but not both, could have

qualified as an ACCA predicate offense at the time of [] Wilson’s sentencing

hearing.” (Doc. 30, p. 20.) Title 18 U.S.C. § 924(e)(1) requires ACCA predicate

offenses to have been committed “on occasions different from one another.”

Nonetheless, Wilson’s objection does not alter the court’s decision. The use of either

one of these offenses as a qualifier establishes that Wilson had, in addition to the




the presentence investigation report when determining the manslaughter convictions qualified as violent felonies
under the ACCA’s elements clause).

                                                         7
     Case 3:16-cv-00464-RAH-SRW Document 35 Filed 09/30/20 Page 8 of 8




three burglary convictions, at least one more qualifying conviction. Thus, Wilson’s

objection on this basis is due to be overruled.



   III.    CONCLUSION

   Accordingly, it is

      ORDERED as follows:

      1.     The Objections (Doc. 30) are OVERRULED.

      2.     The Recommendation of the Magistrate Judge (Doc. 24) is ADOPTED.

      3.     The Motion (Doc. 1) is DENIED.

      DONE, this 30th day of September, 2020.


                                        /s/ R. Austin Huffaker, Jr.
                                 R. AUSTIN HUFFAKER, JR.
                                 UNITED STATES DISTRICT JUDGE




                                          8
